       Case 2:09-cr-00024-DWM Document 149 Filed 05/12/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

UNITED STATES OF AMERICA,                       CR 09-24-BU-DWM- 2

               Plaintiff,

      V.                                                ORDER

JUDD JAMES SCHWARTZ,

                Defendant.


      The United States having moved unopposed to dismiss the petition for

revocation,

      IT IS ORDERED that the motion (Doc. 148) is GRANTED. The pending

Petition for Summons for Offender Under Supervision (Doc. 137) is DISMISSED.

The revocation hearing set for May 15, 2020, is VACATED.
                       +
      DATED this / ;,._ day of May, 2020.
                                                           /




                                                       , District Judge
                                                       ·ct Court
